955 A.2d 266 (2008)
2008 ME 137
Laurie DOBSON
v.
DEPARTMENT OF THE SECRETARY OF STATE.
Docket: Ken-08-461.
Supreme Judicial Court of Maine.
Argued: August 29, 2008.
Decided: August 29, 2008.
*267 Jon A. Languet, Esq. (orally), Topsham, ME, for Laurie Dobson.
G. Steven Rowe, Attorney General, Phyllis Gardiner, Asst. Atty. Gen. (orally), Office of Attorney General Augusta, ME, for the Secretary of State.
Panel: SAUFLEY, C.J., and CLIFFORD, ALEXANDER, LEVY, SILVER, and GORMAN, JJ.
PER CURIAM.
[¶ 1] Laurie Dobson appeals from a judgment entered in the Superior Court (Kennebec County, Marden, J.) affirming the decision of the Secretary of State refusing to accept petitions for her candidacy for United States Senator filed beyond the statutory deadline, see 21-A M.R.S. § 354(8-A) (2007),[1] and denying her request for a hearing to contest the decisions of local election officials to invalidate signatures on timely filed petitions. Dobson argues that (1) the Secretary of State erred in declining to extend the statutorily established deadline, and (2) she was unjustly denied the right to challenge the local election officials' invalidation of signatures and delays in certifying the petition.
[¶ 2] After carefully considering the record before us, and finding no error, we affirm the Superior Court's judgment affirming the Secretary of State's final agency action concluding that it lacked the authority to extend the statutory filing deadline, see McGee v. Sec'y of State, 2006 ME 50, ¶ 16, 896 A.2d 933, 939, and denying Dobson a hearing to review the actions of the local election officials. See 21-A M.R.S. § 356(2) (2007).
[¶ 3] We do not reach the constitutional challenge raised for the first time by Dobson in her appeal to this Court. See *268 Foster v. Oral Surgery Assocs., P.A., 2008 ME 21, ¶ 22, 940 A.2d 1102, 1107 (stating that issues not raised at the trial level, including constitutional questions, are not preserved for appeal).
The entry is:
Judgment affirmed.
NOTES
[1]  The statutory deadline for filing the nomination petitions with the Secretary of State is June 1. 21-A M.R.S. § 354(8-A) (2007). Because June 1, 2008, was a Sunday, the deadline was extended by law to Monday, June 2. See 1 M.R.S. § 71(12) (2007); M.R. Civ. P. 6(a).